OFFICE   OF   THE   ATTORNEY     GENERAL     OF    TEXAS
                                       AUSTIN




Honorable   Josrr        Jemsr
Ste to Treaeurar
Aurtin,   Tuer

Dear     S1r1                            Opinion No. O-6787
                                         ROI   Clarifioation     o? thr       porition
                                               OS Auditor    ior




            you hat0 rrpurrtrd           o
of the Auditor   of thr Tezar
appointment   8nd the approml


                                                            hat this dapart-
                                                        olr 6166q had not been
                                                        State Awlltor ; that
                                                        J   or    th0   auditor    0i
                                                          appoint@& by the
                                                          (kmral,    to mudit
                                                         t of l pproprlatlonr
                                                            fllfthbr,      that   ttl8
                                                 r  the Tua8     Prison sy8tOlll
                                                 proridrr    that all rith-
                                                Rarolrlng    fund shall  br mad8
                                         tom    signed by the Qonrrrl Manager




                                                             undo? Ilrtiolq
6166q.
hmorabir    Jo180     J8a.8        -    Pa@     2


               w8 rrafflrn    o~z ophloa Ho. O-55b7 in thet          Artlola
61661318 8tIn in 8ifOOt and for08 8Bd th8 Auditor                 for th8
Tam18 Prlrm Sy8tIp 18 lp Ointad by th 8lbOl8 thr88 1~8d
OfiiOi8bI       that  thi8 18, t ii 8 8UditOr at      IUI8t 8&n   tk
nrrMt8       .dr8m M thr 88id r8lolling          fund. Thr 8oap8MrtiOn
for @I18 auditor 8hOUld 0-8            iron  tb8t mount     rp roprlrtr4
for   tha Chid      Aooountant,      W8 b8ao our latt8r     hoPding by
iir8t    rrfrrring    to thr 1943-M       8nd 1945-47    lpproprlrtlonr
iOr th8 T8XR8 PTi8On Sl8t8fU

                              'TEXAS PRISON SYSTEY
                                                                                   FO? th8
                                                                             BwInnIng
                                                                          Saptambar      1,
                                                                              1943
      "1. Gemarrl Manacor, with hour@,
          rator,   furl aad light8, (added)
          with prlrfm produord food         _ _
          Qr?dUOt8,   . . . . . . . . . . .# 6,000.OO $ 6,000,00
       2.   ArsistMt  6M8r81                  four~6Or,
            with hour8 rator,                   fU81 Md
            light8, w&i    pri8On                prodcOr(l                     ’
            food prOdUOt8.    . .               .     .   .   .   .   .      2,700.OO           2,700.OO
       3.   Fxroutln 88OZrtSrf                      to    genrr81
            manager9 . . . . . . a . . . .
       La   Sworotrry         to       p18C49       board.        .   .




       8.   Arrlr~an;         ~8ihi8&'::.*::.


                              "TEXAS IRISU-7SYSTlW
                      Salarlrr                                              For th0 Year8 ?nding~
                                                                          August  31,  AU6U8t 31,
                                                                             19&6                1947
      %’    Caneral managrr, with houle,
            wetar, fual ad light8  and
            pri8C~   produord food produotr   $                              ~,OOO.OO         $ 6,000.~
       2.   A8818tMt     gOnera  mUl8&Or, with
            houm,    star,   turn18nd lightr,
            with pti8OA ptOdUO86 iOOd
            produotr    . . . . . , , . . . ,                                 2.635.00          2835.00
Honoroblo      J888r      Jomro         -   pogo            3


         3.   BI8OUtit8           88Orohry                  t0      g8IlO?ti
              mumgot.        .     .    .   .      .    .       .   .    .   .   .   .   ) 2;153.00      2j153.00
              Chl8i.aOOOUAtant , . . . . . ...                                             3;000*00      3iOOO.W
         :: Clrrk, puroheslng                          drpartmont                .   .     2i310.00      2i310.00
         6. carhlor                                                                        2,635.00      2i635.00
              A88i.taAi ;O&l&Uit'.'.'.'.'.'.                                               2i64O.00      2i640,OO
         ii: Criminal rooord                    olrrk               . . . . ,             2.400.00       2,400.00

               ItwIll be noted that the two blonnlal                  a prOp?iatiOM
art     ulorem In title           O? pO8ItiOn with the 8amo 8a PtSiO8 plu8
the   15% inoroaae8,          with the oxo8pt1on       that the 1945 bill         ohengor
*Auditor*      to wohIof aooountanta,           and ~aOOOuntantw        to   wa88i8hnt
a000untanV.          llrtlolo     6166q oroatoo     the offloo     of Auditor       ot tho
Texa8 Prison Systml.              It 18 elementary t-0              LogirlatuFo        oen-
not repeal       a rtatuto      by 8 general rppropriation          bill,     nrlther
may an o?fIoo br oroated by suoh 8 bill.                    Iho oiiloo       o? Auditor
o? tho Tsxa8 I-rlson           Sy8tom ha8 not boon abolished,             and tbors-
rO?O ttiii       8Xi8t8.       Cortoln approprlatlonr        to tho Prison Syrtom
oannot br paid without             the a,Tpro+al O? tho AudItOr           o? tbo Tuar
ti18-    Sy8t.m.         iy8 earnot    pre8muo that tho Le&olaturo,              rrftb
the kllOWl8dg8 of the Im OPtant and 08sOAtial                   dutIt8     t&t    mU8t
br porformod       by tho Aud !. tor oi the Tuar           Prison System, would
IntmtIonel           and dollboratol          mako no appropr5atIon          ?ar him.
It 18 poa8lbY a that           tho Log18 3: aturo  through 801~0 error          booemr
oonfusrd    olor     hi8 Oif1OIal       title   and IWild thi8 apprOpr1atiOA
fQ    a Chit? AOOOIllltaAt iA8t88d            O? AudItOr.      Thlr ooniurlon
oan wrll bo l       x9laIn8d      by the fact that tho dutiro          porfowod
by tho Tuar         Wi80n      Auditor    art l 88ontIk2ly     tho8o    O? an
rooountant.

               In furthor              8U port              O? thI8          oplnlon, it should bo
noted that        no    8thUt0,         !A OhldiJlg                     ktiOir8   4413a-1 lt 88q .,
he8     im9088d    On th8         Stat8    Auditor                      tho duti88       Of tho      Audlta
o? tho Toras Prlson                Syatoa,      Tha     appropriation ot 64,000 for
oeoh year o? the blumlum                         beginning Ssptombsr 1, 19b5, to the
State     Auditor, for  en nAs818ttnt      as8igned    to To208 hlron
SJ8tOm’   18 no more    than UI apptOpri9tiOII      t0   pay  an Assi8tant
State Auditor     ior his sortIot8     &enereUy     in   OuUItIng   said
Sy8tM,    and oannot olothe     ruoh 88818teAt rrith the pOwor and
dutlsr   oonisrrod   by Artlolo    6166q upon tbo Auditor of tho
TOIt    hits    Sy8tOUh
~OnOr8b~t JO888 JOnIt - pa&S8b




          WI tru8t   thi(l   Mtl8hOtOrily       M8W8?8   JOUr inqUirya

                                            Vary truly   your8
                                      ATTORMTY Ob!S!!RAL OF mW